NUMBER 13-21-00389-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


JOHN VALENZUELA,                                                                  Appellant,

                                              v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 117th District Court
                           of Nueces County, Texas.


                            ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This matter is before the Court on its own motion. Appellant’s brief was originally

due on June 21, 2022. On June 23, 2022, the Clerk of the Court notified appellant’s

counsel that the brief had not been timely filed. Appellant’s counsel has failed to timely

file an appellate brief in this matter, has not filed a motion to extend time to file the brief,

and has not otherwise responded to the clerk’s notice.
       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court appointed

counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
13th day of July, 2022.




                             3